In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dorsa, J.), dated July 12, 2005, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established her prima facie entitlement to judgment as a matter of law by providing evidence that the infant plaintiff darted out from between two parked vehicles, away from a crosswalk, directly into the path of the defendant’s vehicle, leaving the defendant unable to avoid contact with the infant plaintiff (see Vehicle and Traffic Law § 1152 [a]; Mancia v Metropolitan Tr. Auth. Long Is. Bus, 14 AD3d 665 [2005]; Sheppeard v Murci, 306 AD2d 268 [2003]; Sae Hyun Kim v Mirisis, 286 AD2d 761 [2001]). In opposition, the infant plaintiffs deposition testimony raised a triable issue of fact as to whether the defendant operated her vehicle in a negligent manner. Accordingly, the defendant’s motion for summary judgment was properly denied. Crane, J.P., Mastro, Skelos and Lifson, JJ., concur.